DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 2, 4 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knapp (US 8834761).
 	Regarding claim 1, Knapp discloses a seal structure 10 Fig. 1 comprising at least: a first layer 24 having at least one first upward projecting portion 30; and a second layer 26 having at least one first upward projecting portion 56, wherein at least part of the first upward projecting portion of the first layer is covered with the first upward projecting portion of the second layer, and a composition material of the first layer is harder than a composition material of the second layer (Col. 4, Ln. 32-35). 	Regarding claim 2, Knapp discloses wherein the first upward projecting portion 56 of the second layer 26 is flexible.
 	Regarding claim 4, Knapp discloses wherein the composition material of the first layer 24 contains a first resin, the composition material of the second layer 26 contains a second resin, and the first resin is harder than the second resin. 	Regarding claim 16, Knapp discloses wherein the seal structure 10 is a laminated body. 	Regarding claim 17, Knapp discloses wherein the seal structure 10 defines an annular shape. 	Regarding claim 18, Knapp discloses wherein the upward projecting portions 30, 56 of at least one of the first or second layers 24, 26 comprises rounded edge portions. 	Regarding claim 19, Knapp discloses wherein the upward projecting portions 30, 56 of at least one of the first or second layers 24, 26 include apexes defining circular arcs.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp. 	Regarding claim 3, Knapp discloses the invention as claimed above but fails to explicitly disclose wherein a height of the first upward projecting portion of the second layer varies within a range of less than 50% with respect to an overall height of the projecting portion.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the projecting portion to any number of ranges (i.e. less than 50%) disclosed by Applicant, in order to provide the necessary sealing within a given space and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
 	Regarding claims 5-7, Knapp as modified discloses the invention as claimed above but fails to explicitly disclose wherein the first layer includes at least one second upward projecting portion, the second layer includes at least one second upward projecting portion, and at least part of the second upward projecting portion of the first layer is covered with the second upward projecting portion of the second layer.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	Regarding claim 20, Knapp as modified discloses the invention as claimed above but fails to explicitly disclose wherein first upward projecting portion of the second layer has a cross-section in the form of a right-triangle.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that the configuration of the claimed element was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)


Claim(s) 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp in view of Weisbrodt et al. (US 20040135322).
 	Regarding claim 8, Knapp discloses the invention as claimed above but fails to explicitly disclose a third layer.  Weisbrodt et al., a seal structure 1 Fig. 1, discloses a seal 1 having a third layer 4.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the seal of Knapp with a third layer as taught by Weisbrodt et al. in order to provide additional sealing an opposite layer of the first layer. 	Regarding claim 9, the combination discloses wherein the first layer (6 of Weisbrodt et al.) has at least one first downward projecting portion 5 on a side thereof facing the third layer 4, the third layer has at least one first downward projecting portion (at 5), at least part of the first downward projecting portion of the first layer is covered with the first downward projecting portion of the third layer, and the composition material of the first layer is harder than a composition material of the third layer. 	Regarding claim 10, the combination discloses wherein the composition material of the first layer 24 contains a first resin, the composition material of the third layer (4 of Weisbrodt et al.) contains a third resin, and the first resin is harder than the third resin. 	Regarding claims 11 and 14, the combination discloses wherein the at least one first downwardly projecting portion (at 5 of Weisbrodt et al.) is aligned vertically with at least one first upwardly projecting portions of the first and second layers.
 	Regarding claims 12 and 15, the combination discloses the invention as claimed above but fails to explicitly disclose wherein the at least one first downwardly projecting portion is offset in a horizontal direction from the at least one first upwardly projecting portions of the first and second layers.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 	Regarding claim 13, the combination discloses wherein the first layer (6 of Weisbrodt et al.) has at least one first downwardly projecting portion 5 on a side thereof opposite the second layer 2. 	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675